Citation Nr: 1138065	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-37 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected onychomycosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to March 1971 and from June 1994 to March 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the RO that awarded service connection for onychomycosis and assigned an initial noncompensable evaluation effective in October 2004.  

The Board remanded the case to the RO for further development and adjudication in October 2010.  The matter has been returned to the Board and is now ready for appellate disposition.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  During the period of the appeal, the service-connected onychomycosis is not shown to have been productive of: disfigurement of the head, face or neck;  a deep scar or cause limited motion in an area or areas exceeding six square inches; a superficial scar and cause limited motion in an area or areas of 144 square inches; a superficial, unstable scar; a superficial scar that was painful on examination; however, the service-connected disability picture is shown to be manifested by blackened, thickened and splitting fingernails of three digits of each hand covering less than five percent of exposed areas and to more nearly resemble a disease process requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for less than six weeks during the previous twelve months. 



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 percent and not more for the service-connected onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118 including Diagnostic Codes 7800-7806, 7813 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim arises from her disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent a letter to the Veteran in July 2006, which notified the Veteran of the evidence necessary to substantiate this claim, i.e. that her service-connected onychomycosis had worsened in severity.   The claim was last readjudicated in a June 2011 Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for onychomycosis in a July 2006 rating decision.  An initial noncompensable evaluation was assigned effective in October 2004.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

The Veteran's onychomycosis have been rated under 38 C.F.R. § 4.118, Diagnostic Codes 7813, as noncompensable.  Under this code section, dermatophytosis (tinea corporis, tinea pedis, tinea barbae, tinea unguium, and tinea cruris) are rated as disfigurement, scars, or dermatitis, depending upon the predominant disability.

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that the portion that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Based on its review of the medical evidence, the Board finds that a compensable rating for onychomycosis is not warranted under Diagnostic Code 7813 or any other applicable code.  38 C.F.R. §§ 4.7, 4.118.  

At the outset, the Board finds no objective evidence of disfigurement of the head, face or neck to warrant a compensable rating under Diagnostic Code 7800.  

The Board has also considered evaluating the service-connected scars under other possibly applicable Diagnostic Code found at 38 C.F.R. § 4.118 (containing the schedule for rating disorders of the skin), but finds none that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Notably, the service-connected disability is not shown to be: deep or cause limited motion in an area or areas exceeding six square inches (Diagnostic Code 7801); superficial and cause limited motion in an area or areas of 144 square inches (Diagnostic Code 7802); superficial (not associated with underlying soft tissue damage) and unstable (frequent loss of covering of skin over the scar) (Diagnostic Code 7803); superficial and painful on examination (Diagnostic Code 7804);  dermatitis covering at least five percent but less than 20 percent of the entire body or exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs (Diagnostic Code 7806).  38 C.F.R. § 4.118 (2004).  

The pertinent medical evidence includes the available service treatment records, post-service medical records, and reports of VA examination in 2006 and 2011. 

Upon VA examination in May 2006, the Veteran denied having any infections for the past two years.  She did report a recurrence during the past month, which was present in the third and fourth fingers of the right hand and fourth and fifth fingers of the left hand.  The examiner noted the appearance was classic for a fungal infection with yellow discoloration and crinkly texture of the nails.  The Veteran was diagnosed with onychomycosis of two nails on each hand. 

In a May 2010 statement, the Veteran indicated that she had not received any treatment within the past 12 months.  The last private medical treatment records are dated in 1996.   She did not receive any treatment at a VA medical center.

Upon VA examination in January 2011, the Veteran denied any treatment for the past 10 years.  She indicated that, when she got an infection, she soaked her fingers and let the pus come out.  She reported being unable to hardly cut her finger nails.  The examiner noted the Veteran had severe blackened, thickened splitting nails of the right third, fourth, and fifth digits and left first, fourth, and fifth digits.  

The area in inches was as follows: right third finger .25 square inches; right fourth finger .24 square inches; right fifth finger .20 square inches; left first finger .12 square inches; left fourth finger .25 square inches; and left fifth finger .12 square inches.  The Veteran was diagnosed with onychomycosis.  There was one percent of exposed skin and less than one percent of entire body affected.  

Onychomycosis was found to be superficial, stable, non-painful on examination, and with no limitation of function.  There was no visible or palpable tissue loss.  Surface contour was smooth. There was no adherence to underlying tissue.  The areas of onychomycosis were hyperpigmented, but there were no abnormal skin textures or missing underlying soft tissue.  There was no induration and inflexibility.  The Veteran did not have any intermittent systemic therapy such as corticosteroids or immunosuppressive drugs.  

The scars were classified as nontender, flat, normal color, mobile, without functional impact, and without evidence of induration or skin breakdown except as stated. 

While the service-connected onychomycosis is not shown to involve 5 percent or more of the exposed body surface, there were noted to be severe changes manifested by blackening, splitting and thickening of the nails of three fingers on each hand.  

Given the location and nature of the changes, the Board finds the disability picture more nearly approximates that of a disease process requiring the use of intermittent systemic therapy for less than six weeks during the previous twelve months.  

In resolving all reasonable doubt in the Veteran's favor, an increased rating of 10 percent is assignable for the period of the appeal.  

In light of these findings, there is no basis for assignment of "staged" ratings, for the service-connected onychomycosis.  See Fenderson, supra.   

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to her claim for increase.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected onychomycosis, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected onychomycosis is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

There is nothing in the record to distinguish her case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, as the Veteran's disability picture is contemplated by the rating schedule 
referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An increased, initial rating of 10 percent, but no higher for the service-connected onychomycosis is granted, subject to the regulations controlling disbursement of VA monetary benefits.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


